Title: 1783 Sunday May 25.
From: Adams, John
To: 


       Mr. Hartley came in, and shew me a Letter concerning his Beloved Sister whose Case is very dangerous and keeps him in deep Affliction. She is his Housekeeper and Friend. She examines his Writings, and proposes Corrections. She has transcribed his Papers, his American Letters &c. She has laboured much for America, &c.
       I made a Transition, and asked what News from England? He said none. I told him I had heard that it was expected by some, that Shelburne would come in. He said No.—I asked him why cant you coalesse with Shelburne as well as North? He said Shelburne is an Irishman, and has all the Impudence of his Nation. He is a Parlaverer beyond all description. He parlavers every Body, and has no Sincerity.
       Mr. Barclay dined with me, after having been out to see Dr. Franklin. The Doctor he says is greatly disappointed in not having received Letters from Congress, containing his Dismission. He wants to get out of this, and to be at home with his Family. He dont expect to live long.
      